Citation Nr: 1736838	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral eye disorders.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to a rating higher than 20 percent for a service-connected right shoulder disability.

4.  Entitlement to a rating higher than 10 percent for a service-connected right third finger disability.  


REPRESENTATION

The Veteran represented by:	Stephanie P. Grogan, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to September 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2009 and July 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

With regard to the Veteran's claims seeking increased ratings for his shoulder and finger disabilities and service connection for his eye disorders, the Veteran testified regarding these matters at a Board hearing conducted in April 2011 by a Veterans Law Judge (VLJ) who is no longer employed by the Board.  However, the Veteran offered further testimony regarding these claims, as well as his claim seeking service connection for vertigo, before the undersigned VLJ in October 2016.  Thus, the Veteran's appeal will be decided by a VLJ who has heard testimony regarding all claims on appeal, thereby according the Veteran appropriate due process.  

In June 2011, the Board reopened, inter alia, the Veteran's previously-denied claim seeking service connection for a right eye disability, and remanded the reopened claim, as well as left eye disability and heart disease service connection claims and right shoulder and finger increased rating claims, for further development.  (The Board also remanded reopened service connection claims for bilateral hearing loss and tinnitus and a service connection claim for a posttraumatic stress disorder (PTSD) for further development, and after completion of this development, the RO granted these claims, as reflected in an August 2016 rating decision, thereby extinguishing the related appeals.)  

In February 2017, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested that the Veterans Health Administration (VHA) obtain a medical opinion from a subject matter expert (hereinafter referred to as VHA expert) to determine the etiology of the Veteran's claimed eye disorders, and the requested opinion was rendered to May 2017.  Thereafter, the Veteran and his attorney were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  While no response is of record, more than 60 days have elapsed since this notice was provided to the Veteran and his attorney; thus, the Board will proceed to consider the merits of the claim.  

With regard to the Veteran's claim seeking service connection for vertigo, which was the subject of the Board's February 2017 remand, the record reflects that the RO has not yet recertified this issue to the Board for appellate review.  Accordingly, this issue will be addressed in later Board decision, to be issued after such recertification.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The service connection claims are addressed in the decision below.  The rating claims are addressed in the remand following the decision.


FINDINGS OF FACT

1.  In October 2016, during his Board hearing and while on the record, the Veteran withdrew his appeal of his claim seeking service connection for heart disease.

2.  The Veteran does not have any current eye disorders that are eligible for service connection (meaning other than refractive errors or congenital abnormalities) that had their onset in or otherwise related to service.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the Veteran's claim seeking service connection for heart disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for bilateral eye disorders have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, while testifying before the undersigned VLJ in October 2016, withdrew his appeal of his claim seeking service connection for heart disease.  Thus, there remain no allegations of errors of fact or law with regard to this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and the appeal of this claim is dismissed.

Eye Disability Service Connection Claim

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

As a preliminary matter, the Board acknowledges that the Veteran's increased rating claims are being remanded to obtain outstanding VA treatment records, identified by the Veteran as relevant to those claims.  However, as the Veteran did not assert that these records contain evidence relevant to his claimed eye disabilities (instead identifying numerous other disabilities to which these records are relevant), the Board finds that the instant service connection claim need not be remanded to obtain these records.  See 38 C.F.R. § 3.159(d).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Refractive errors of the eyes are developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran is seeking service connection for bilateral eye disabilities which he asserts are related to his in-service facial injury, after which he began experiencing double-vision.  The Veteran's service treatment records reflect his treatment for a laceration of his face and cheek in April 1953, and the Veteran testified during his most recent Board hearing that these injuries were sustained during an altercation during which he struck his face on a bar stool.

The Veteran's service treatment records do not reflect any notations of a visual impairment, and his eyes were noted to be normal during in-service medical examinations.  There is a record of treatment for a laceration on the right eyebrow and cheek that required sutures in April 1953.

The first post-service opthalmological findings of record were recorded during a May 1996 VA general medical examination, at which time the Veteran was diagnosed with chronic diplopia (double-vision), most likely related to a fixed nerve misalignment or injury.  In a subsequent May 1996 VA opthalmological examination, the examiner suggested that the Veteran did not have true diplopia, but rather that he perceived "ghost images." 

In July 1998, the Veteran was treated for bilateral cataracts, causing failing vision, and in June 2003, the Veteran was treated for double vision, due to esophoria (inward eye deviation) and was prescribed prescriptive lenses with a prism to treat his diplopia.  However, the Veteran subsequently expressed dissatisfaction with these new lenses, reporting he preferred his previous lenses without a prism, and at this time the Veteran was diagnosed with cataracts and myopia with esophoria. In August 2005, the Veteran with bilateral cataracts and presbyopia.  

The Veteran was afforded another VA examination in January 2016, during which he was diagnosed with three refractive errors (presbyopia (far-sightedness), myopia (near-sightedness), and astigmatisms), as well as bilateral cataracts.  The examiner stated that the Veteran's current diplopia was not caused by sixth nerve abducens/palsy, a condition that can be caused by a head injury (such as the Veteran's in-service head injury) and cause double-vision.  The examiner further noted that while the Veteran may have experienced double vision due to such a nerve injury as a result of his in-service assault, that condition apparently resolved over time, which is consistent with the normal course of such nerve impairments.  Further, the fact that the Veteran's reported double-vision was not improved with use of corrective lenses with a prism indicates that the Veteran does not currently have such a nerve impairment causing double vision.  Rather, the examiner opined that the Veteran's current double vision is likely related to his bilateral astigmatisms, as one eye has a significantly greater degree of astigmatism than the other, and that this imbalance can created double vision.  Further, the Veteran's report that his double vision resolves upon use of his (non-prismatic) prescription lenses further indicates that his bilateral astigmatism causes his current double vision.  

While this medical opinion sufficiently addressed whether the Veteran does indeed currently have double vision that is related to service, the opinion did not address the potential relationship between the Veteran's other eye disability eligible for service connection, his bilateral cataracts, and service.  (Congenital or developmental defects, such as refractive errors and astigmatisms, are not eligible for service connection, absent evidence of superimposed in-service aggravation.)  

Accordingly, the Board requested a VHA medical expert's opinion, which was rendered by subject matter expert (an ophthalmologist ) in April 2017.  In pertinent part, the VHA expert opined that the eye disorders diagnosed during this rating period that is not forms of refractive error, namely cataracts, are unrelated to service.  The Board notes that much of the VHA expert's medical opinion delves into the etiology of esophoria, diagnosed in 2003, but as no findings of esophoria were diagnosed during the instant rating period, the etiology of the Veteran's esophoria is beyond the purview of this appeal.  As to the Veteran's currently-diagnosed cataracts, the examiner opined that the length of time between the Veteran's in-service facial injury in 1953 and development of cataracts, first noted in 1998, failed to support a clinical correlation between the two.  Indeed, the Board finds that the examiner's conclusion is consistent with a January 2017 VA optometric treatment record characterizing the Veteran's cataracts as "age-related."

At the outset, the Board notes that the Veteran's current bilateral eye disabilities of presbyopia, myopia, and astigmatism are not eligible for service connection, as these are not disabilities for VA purposes and may not be service-connected absent evidence of a superimposed disease or injury during service.  See 38 C.F.R. § 3.303(c); 38 C.F.R. § 4.9.  Given that the Veteran's visual acuity was assessed as 20 of 20 on separation from service with normal eye examination, the Veteran's service treatment records do not suggest that he had developed any refractive errors during service, much less that his refractive errors became more severe during service as a result of a superimposed disease or injury.  

As to the other eye disabilities discussed above, the Board notes that only bilateral cataracts have been diagnosed during the rating period.  Indeed, while the 2016 VA examiner and 2017 VHA expert discussed in detail the findings of diplopia and esophoria of record (ultimately concluding that the Veteran's diplopia is related to his astigmatisms and that his esophoria (a common transitory finding often observed when one eye is obscured during an opthalmological examination) was transient and unrelated to service), neither eye disorder was observed or diagnosed during the appeal period.  

Further, the Board finds that the more probative evidence of record fails to support a finding that the Veteran's cataracts are service-related.  The Veteran is competent to report experiencing double vision since service, and the medical opinions of record accordingly considered and relied upon this competent history, offering explanations as to how the Veteran could have experienced double-vision related to his in-service injury that has since resolved, and determining that clinical findings indicate that his reported symptoms are attributable to his astigmatisms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  As to the Veteran's contentions that that his eye disorders are indeed service-related, the Board notes that the Veteran is not competent to render an opinion on such a complex medical matter, as the etiology of his eye disorders is a complex medical matter requiring related expertise, and the Veteran has no such known or reported expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues). 

Accordingly, competent medical evidence is required to decide the claim, and the Board finds that the 2017 VHA medical expert's opinion constitutes such evidence.  In that regard, the opinion is unequivocally stated, consistent with the record (including assessments that the Veteran's cataracts are age-related), and supported by a sufficient rationale.  As such, the opinion is probative evidence against the claim.  

In sum, the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral eye disorders; there is no reasonable doubt that may be resolved on the Veteran's behalf, and service connection for a bilateral eye disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal of the claim for service connection for heart disease is dismissed.

Service connection for bilateral eye disorder is denied.  


REMAND

With regard to the Veteran's claim seeking a higher rating for his service-connected right shoulder disability, pursuant to a recent precedential decision of the United States of Appeals for Veterans Claims (Court), more detailed range of shoulder motion findings must be obtained before this claim may adjudicated.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that when adjudicating increased rating claims of orthopedic disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  

Additionally, the Veteran last underwent a VA examination to assess the severity of his right finger disability in April 2014, the Board finds that the Veteran's new VA orthopedic examination assessing his right shoulder disability should include an assessment of his right finger disability, as well.  

With regard to both the right shoulder and right finger increased rating claims, the current record fails to contain the entirety of the Veteran's VA treatment records from the relevant rating period, which commenced in July 2009.  In release forms received in September and October 2011, the Veteran reported that he had received treatment for these disabilities throughout the rating period from three different VA Medical Centers.  Accordingly, comprehensive records for the entirety of this rating period from these medical facilities must be obtained before these claims may be adjudicated by the Board.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from the Biloxi, Salt Lake, and Bonham VA Medical Center systems from July 2008 (one year prior to the receipt of the Veteran's right shoulder and finger claims).

2.  Schedule the Veteran for a VA examination to determine the current severity of his right shoulder and right third finger disabilities.  The Veteran's claims file must be provided to the examiner for review.  

After reviewing the claims file, eliciting a history of the Veteran's right shoulder and right third finger disabilities, and conducting relevant clinical examinations of his right shoulder and finger disabilities.  

With regard to the Veteran's right shoulder disability,  both of the Veteran's shoulders (his service-connected right shoulder and nonservice-connected left shoulder) should be tested for pain on both active and passive motion. 

3.  Finally, readjudicate the Veteran's right shoulder and right third finger disability increased rating claims.  If the full benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


